FILE COPY




            IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
ACKER, DANIEL CLATE                                           CAUSE NUMBER WR-56,841-06

V.

THE STATE OF TEXAS

                                           ORDER

       The above styled and numbered cause is before this Court on Application for Writ of

Habeas Corpus pursuant to Art. 11.071 stemming from Applicant’s Capital Murder conviction in

Cause No. 0016026 from the 8th District Court of Hopkins County.

       Exhibits Nos. 1 - 19 are ordered returned to the District Clerk of Hopkins.

       IT IS SO ORDERED THIS THE 24TH DAY OF AUGUST, 2021

                      PER CURIAM

EN BANC
DO NOT PUBLISH